NUMBER 13-21-00413-CV

     COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

 CORPUS CHRISTI – EDINBURG


    IN RE ARCH FUNDING, LLC


 On Petition for Writ of Mandamus.
                                NUMBER 13-21-00440-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                      IN RE ROJO ENTERTAINMENT, LLC AND
                             ROTU INVESTMENTS, LLC


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Longoria1

        In this consolidated original proceeding, relators Arch Funding, LLC, Rojo



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.1 (“The court of appeals must hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.”); id. R. 47.4 (explaining the
differences between opinions and memorandum opinions).



                                                     2
Entertainment, LLC, and Rotu Investments, LLC, contend that the trial court erred by

setting aside a foreclosure sale. 2 We deny the petitions for writ of mandamus.

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). “The relator bears the burden of proving these two

requirements.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840.

        The Court, having examined and fully considered the petitions for writ of

mandamus, the responses filed by real parties in interest Jose Pedraza Jr. and JP Lynx

Capital Developments, LLC, the replies, and the applicable law, is of the opinion that

relators have not met their burden to obtain relief. First, it is the relator’s burden to provide

a sufficient record to establish the right to mandamus relief. See Walker, 827 S.W.2d at

837; In re Long, 607 S.W.3d 443, 446 (Tex. App.—Texarkana 2020, orig. proceeding); In

re McCarty, 598 S.W.3d 485, 486 (Tex. App.—Houston [14th Dist.] 2020, orig.

proceeding) (per curiam). The record before this Court is incomplete insofar as it fails to

contain one of the reporter’s records regarding the events at issue. Second, appellate



        These original proceedings arise from trial court cause number CL-21-1991-F in the County Court
        2

at Law No. 6 of Hidalgo County, Texas. The relators each seek relief regarding the same trial court ruling.



                                                    3
courts are not authorized to resolve factual disputes in a mandamus proceeding. See In

re Woodfill, 470 S.W.3d 473, 478 (Tex. 2015) (orig. proceeding) (per curiam); In re

Angelini, 186 S.W.3d 558, 560 (Tex. 2006) (orig. proceeding); In re Perez, 508 S.W.3d

500, 503 (Tex. App.—El Paso 2016, orig. proceeding [mand. denied]). Further,

determinations regarding credibility and demeanor are issues that are reserved for the

trial court on mandamus review. In re B.B., 632 S.W.3d 136, 141 (Tex. App.—El Paso

2021, orig. proceeding). Here, the parties disagree regarding the sequence of events that

transpired; they accuse each other of filing false pleadings and committing inequitable

behavior; and the trial court’s ruling depended in part on the credibility of the parties and

their counsel. Third, mandamus does not issue for preliminary, incomplete, or conditional

rulings. See, e.g., In re Walmart, Inc., 620 S.W.3d 851, 866–67 (Tex. App.—El Paso 2021,

orig. proceeding [mand. denied]); In re Watson, 259 S.W.3d 390, 392-93 (Tex. App.—

Eastland 2008, orig. proceeding); In re Rodriguez, 409 S.W.3d 178, 180–81 (Tex. App.—

Beaumont 2013, orig. proceeding) (per curiam). The order at issue in this original

proceeding appears to be preliminary in nature and, by its terms, contemplates further

court consideration. Based on the foregoing, we deny the petitions for writ of mandamus

in these causes.

                                                                NORA L. LONGORIA
                                                                Justice


Delivered and filed on the
13th day of April, 2022.




                                             4